Title: To James Madison from John G. Jackson, 17 August 1809
From: Jackson, John G.
To: Madison, James


Dr Sir.Clarksburg Augt. 17th 1809
I hope you have returned safe back to Montpelier whither the last papers stated you had again set out. As I conjectured and as I wished, I perceive you have by your recent proclamation renewed the non-intercourse with G Britain. Some of the papers particularly the “Enquirer” with more promptitude than discretion, or judgment; pronounced it beyond your powers. It was hoped & expected that Mr. Erskine would have made some eclaircissement which in some shape might find its way to the public—doubtless he has done so to the Executive & so far as propriety will admit it would much please me to learn how he justifies his conduct. Never was there a more insulting state paper than the instructions given by Canning which have been published, & which Mr Erskine was authorised to communicate to our Govt. in extenso. I do hope in God notwithstanding the profligacy of Randolphism, Pickeringism & all the other factions combined: the patriotism of the people will excite them to express in language alike audible, & unequivocal; their honest indignation at this flagitious outrage, & their firm determination to rally round their public functionaries in support of their insulted honor & independance. What Sir “afford an opportunity to us to give pledges to G Britain of sincerity—Give security to his Majesty to resist France—Abandon the colonial trade sanctioned as legitimate by British authority—And permit G B to enforce our penal Statutes.” My blood boils at the recital of Mr. Canning’s intolerable insults. I suppose Sir it is determined not to convene Congress and as the public opinion does not seem to set in that current, perhaps it is the better determination. If you were to do so, it might be urged as a pretext for charging you with a spirit of hostility agt. G B & so debased have the Congress become that without some fresh & monstrous outrage, its courage will never be screwed up to the sticking place—depend on it blows blows, blows alone; will make them substitute war for words, unless it be a war of words. It is not my intention to disparage the national spirit & character, my opinion is confined to Congress alone, & to make them act differently, it is essential that they should be goaded on by the people. In expressing myself so freely my dear Sir, I have no wish other than to give all the information I possess; which with that derived from others better informed will enable you to make a just estimate of our situation at home. With a tender of my most affectionate regards I remain Your Obt Servt.
J G Jackson
